Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 1of13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

PAUL ROCHELLE
1267 Winchester Place :
Red Hill, PA 18076 : CIVIL ACTION
Plaintiff, : DOCKET NO.:
Vv. :
PENNRIDGE SCHGOL DISTRICT JURY TRIAL DEMANDED
1200 N. 5" St.

Perkasie, PA 18944

Defendant.

 

CIVIL ACTION COMPLAINT

Paul Rochelle (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through his undersigned counsel, hereby avers as follows:
INTRODUCTION

1. This action has been initiated by Plaintiff against Pennridge School District
(hereinafter referred to as “Defendant”) for violations of the Americans with Disabilities Act, as
amended ("ADA" - 42 USC §§ 12101 et seq.) and the Pennsylvania Human Relations Act
(“PHRA”).' Plaintiff asserts, infer alia, that he was discriminated against and unlawfully
demoted by Defendant. As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks

damages as set forth herein.

 

' Plaintiffs claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in
advance of same because of the date of issuance of his federal right-to-sue-letter under the ADA. Plaintiff's PHRA
claims however will mirror identically his federal claims under the ADA.

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 2 of 13

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§1331 and 1343(a)(4) because it arises under laws of the United States and seeks
redress for violations of civil rights under the ADA.

3. This Court may properly maintain personal jurisdiction over Defendant because
Defendant’s contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction in order to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

4. Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district.

5. Plaintiff filed a Charge of discrimination with the Equal Employment Opportunity
Commission ("EEOC") and also dual-filed said charge with the Pennsylvania Human Relations
Commission ("PHRC"). Plaintiff has properly exhausted his administrative proceedings before
initiating this action by timely filing his Charge with the EEOC, and by filing the instant lawsuit

within 90 days of receiving a right-to-sue letter from the EEOC.

PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7, Plaintiff is an adult individual, with an address as set forth in the caption.
8. Defendant is a school district located in Bucks County, Pennsylvania.

 

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 3 of 13

9. At all times relevant herein, Defendant acted by and through its agents, servants
and/or employees, each of whom acted at all times relevant herein in the course and scope of
their employment with and for Defendant.

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

11. Plamtiff was hired to work for Defendant in or about May of 2017 as a part-time
(on-call) Custodian.

12. Due to his hard-work and dedication, Plaintiff was promoted to a full-time
custodian working at Pennridge High School in June of 2018.

13. Plaintiff has and continues to suffer from various ADA qualifying disabilities and
complications, including but not limited to health issues related to his heart (for which Plaintiff

‘had to previously undergo a aortic valve replacement), cancer that is currently in remission, an
ocular problem due to a prior assault, as well as other health issues.

14. _— Plaintiff's aforesaid health conditions, at times, limited his ability to perform
some daily life activities, including but not limited to working, seeing, and performing manual
tasks.

15. Despite Plaintiffs aforesaid disabilities and complications related to same, he has
been able to perform his custodial job well with Defendant.

16. In or about August of 2018, Plaintiff learned that Defendant had posted an open

position for "Building Manager" at Defendant's West Rockhill Elementary School.

 

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 4 of 13

17. Plaintiff applied for the Building Manager position (discussed supra) and was
interviewed by Dr. Michelle Wiley (Principal of West Rockhill Elementary School 7: hereinafier
“Wiley”) and Jeff Loeffler (Former Director of Operations — hereinafter “Loeffler’).

18. After interviewing with Wiley and Loeffler, Plaintiff was offered the position of
Building Manager at Defendant's West Rockhill Elementary School, which was considered a
promotion in pay and job duties for Plaintiff.

19.  Asacustodian, Plaintiff was earning $22.00 per hour; however, in the position of
Building Manager, Plaintiff would have been earning approximately, $28.00-$29.00 per hour.

20. Just as in his prior custodian role, Plaintiff was able to perform the job of a
Butlding Manager, despite bis aforesaid disabilities and limitations.

21. However, after going through a few days of training for the position of Building
Manager, Plaintiff was approached by Loeffler and informed that he was being removed from
the role and demoted back down to a custodian position. .

22. Plaintiff was informed by Loeffler that the reason for his aforesaid demotion was
because he had spoken to the prior school at which Plaintiff had worked and believed - like there
- he would miss too much time from work for health problems.

23. Plaintiff was therefore specifically removed from his promoted position of
Building Manager and placed into his former (demoted) role of custodian solely because of
references to his known health issues.

24. ~—‘~ Plaintiff expressed concern to Loeffler and Defendant's Human Resources (“HR”)
Manager, one Jacqueline McHale (hereinafter “McHale”), about being demoted solely based on

what his former employer reported regarding his attendance due to his health conditions.

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 5of13

25. Unfortunately, Plaintiff's expressed concerns of mistreatment based on his health
fell on deaf ears, as Defendant maintained its decision to demote Plaintiff, despite having clear
knowledge of his health conditions and prior need for time off related to same at his former
employer.

26. | When Plaintiff was demoted and/or not hired for the Building Manager position at
West Rockhill Elementary, he resumed his position at Pennridge High School.

27. While training for the position of Building Manager at West Rockhill Elementary,
Plaintiff was assigned to a very difficult and labor-intensive position working in the cafeteria at
Pennridge High School, at which point Plaintiff requested the accommodation of being
transferred to a different custodial position because of his aforesaid health conditions.

28. In response to his request for a transfer due to his health conditions, Plaintiff was
placed to work in Seylar Elementary School (hereinafter “Seylar”).

29. — Plaintiff continues to work at Seylar Elementary where he is directly supervised
by Bob Wilhams (Building Manager of Seylar — hereinafter “Williams”) and Kelly Harper
{Director of Operations — hereinafter “Harper”). Plaintiff is also indirectly supervised by Miles
Roe (Principal of Seylar — hereinafter “Roe’”).

30. Williams, Harper, and Roe were all apprised of Plaintiff’s aforesaid health
conditions shortly after being transferred to Seylar (in not before).

31. Since Plaintiffs aforesaid | demotion, expressed concerns of health-related
mistreatment, request for accommodations, and subsequent transfer to Seylar, Plaintiff has been
subjected to a discriminatory and retaliatory hostile work environment by Defendant's

management and HR Department (specifically McHale).

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 6 of 13

32. For example, unlike co-workers who fall outside of his protected class and/or did

not engage in protected activity under the ADA:

L.

ii.

ili.

iv.

vi.

Vil.

Williams, Harper, Roe, and McHale have treated Plaintiff in a rude and
demeaning manner;

Plaintiff has been assigned one of the largest (if not the largest) cleaning
area in Seylar;

Williams, Harper, Roe, and McHale have closely scrutinized Plaintiff's
performance and nit-picked his work; |

Wiliams, Harper, Roe, and McHale have issued him pretextual
progressive discipline in an attempt to create a paper trail on Plaintiff so
they can terminate his employment:

Defendant’s management and/or HR department has called Plaintiff in for

four different meetings within a time span of four months to discuss

. alleged performance issues;

Defendant’s management and HR department have denied Plaintiff a
transfer to a different building which was requested by Plaintiff in order to
escape the discriminatory/retaliatory hostile work environment that he is
being subjected to;

Plaintiff has been accused of stealing various items from classrooms,
including but not limited to chocolate morsels, a speaker, and chargers.
Defendant even went as far as filing a police report against Plaintiff
wherein he was required to go to the police station and be questioned for

approximately two hours;

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 7 of 13

viii. Plaintiff has been threatened with termination;
ix. Plaintiff was ordered to keep a daily log of his activities; and
x. Plaintiffhas been suspended for completely pretextual reasons.

33. Asaresult of the hostile work environment that Plaintiff has been subjected to, he
has suffered both mental and physical distress. For example, on or about February 11, 2019,
Plaintiff was told to report to another meeting with Defendant’s management to discuss his
alleged performance issues. During this meeting, Plaintiff was berated by Defendant’s
management and HR department about alleged performance issues — most of which were prior
issues that were alleged to have occurred before Plaintiff's first meeting with Defendant’s
management in November of 2018 and were already properly addressed by Plaintiff. Following
this meeting, Plaintiff became extremely dizzy and had to leave work early, at which point he
was treated at a local hospital for high blood pressure.

34, Recently, Plaintiff has taken a medical leave of absence due to the hostile work —
environment that he is being subjected to within Defendant (which has exacerbated some of his
health conditions).

35. Plaintiff believes and therefore avers that he was demoted because of his actual
and/or perceived disabilities and then subsequently subjected to a discrimination/retaliatory
hostile work environment because of his actual and/or perceived disabilities, in retaliation for
raising concerns of unfair treatment based on his health conditions, and/or in retaliation for

requesting reasonable accommodations.

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 8 of 13

First Cause of Action
Violations of the Americans with Disabilities Act, as Amended (‘"ADAAA")
(Actual/Perceived Disability Discrimination)
-Failure to Promote/Hire-

36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

37. Plaintiff believes and avers that he was demoted and/or not hired for the position
of Building Manager because of his known and/or perceived disabilities.

38. These actions as aforesaid constitute violations of the ADAAA.

Second Cause of Action
Violations of the Americans with Disabilities Act, as Amended ("ADAAA")
({1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation)
-Hostile Work Environment-

39, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

40. Plaintiff believes and therefore avers that he has and continues to be subjected to a
hostile work environment through disparate treatment, pretextual admonishment, and demeaning
and/or discriminatory treatment towards him due to his [1] actual and/or perceived disabilities;
[2] record of impairment; [3] requests for reasonable accommodations; and/or [5] expressed
concerns of mistreatment based on his health.

41. These actions as aforesaid constitute violations of the ADAAA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to be prohibited from continuing to maintain its illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

 

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 9 of 13

B. Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay
increases, bonuses, medical and other benefits, training, promotions, pension, and seniority.
Plaintiff should be. accorded those benefits illegally withheld from the date he first suffered
retaliation/discrimination at the hands of Defendant until the date of verdict;

C. Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by
applicable law(s) alleged asserted herein, in an amount believed by the Court or trier of fact to be
appropriate to punish Defendant for its willful, deliberate, malicious and outrageous conduct and
to deter Defendant or other employers from engaging in such misconduct in the future;

D. Plaintiff is to be accorded any and all other equitable and legal relief as the Court
deems just, proper and appropriate including for emotional distress;

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable
legal fees as provided by applicable federal and state law;

F, Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth in
applicable federal law; and

G. Plaintiff?s claims are to receive a trial by jury to the extent allowed by applicable
law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

 

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 10 of 13

Dated: April 19, 2019

BY,

10

Respectfully submitted,

   

 

Ati R> Karpf, Esq.

3331 Street Road

Two Greenwood Square
Building 2, Ste. 128
Bensalem, PA 19020
(215) 639-0801

 

 
 

Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 11 of 13

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CIVIL ACTION

Paul Rochelle
¥,
Pennridge School District : , NO. , ;

Tn accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for . |
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defondant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
ihe plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C, § 2241 through § 2255. () : !
. :
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, 6)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule $3.2. (_)

(d) Asbestos ~ Cases involving claims for personal injury or property damage from ;
exposure to asbestos. ()

(e) Special Management ~ Cases that do not fall inte tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. «)
4/19/2019 ta Plaintiff. |
Date Attorney-at-law Attorney for
(215) 639-0801 (215) 639-4970 akarpf@karpf-law.com |
Telephone FAX Number E-Mail Address ;

(Chw. 660) 10/02

 
Case 2:19-cv-01715-HB Document1_ Filed 04/19/19 Page 12 of 13
UNITED STATES DISTRICT COUR

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1267 Winchester Place, Red Hill, PA 18076
Address of Defendant: 1200 N. Sth Street, Perkasie, PA 18944

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELATED CASE, IF ANY:

Case Number: . Judge: : Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ ] No fk |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No i |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual? :

I certify that, to my knowledge, the within case [] is / X] is not related to any case now pending or within one year previously terminated action in’

this court except as noted above.

DATE: ANO201I9 or ARK2484 / 91538

 

~~ Atordey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(J 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
CJ 2. FELA LJ 2. Airplane Personal Injury
(D 3. Jones Act-Personal Injury EJ 3. Assault, Defamation
Li 4. Antitrust [I 4 Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations CJ 6. Other Personal Injury (Please specifi):
Kl 7. Civil Rights CI 7. Products Liability
[] 8. Habees Corpus Tj] &. Products Liability — Asbestos
H 9, Securities Act(s} Cases (CJ 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
CO (1. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is io remove the case from eligibility for arbitration.)

L Ari R. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

pare: 4/19/2019 fe —————— ARK2484 / 91538

\uetbrney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38.

 

 

Civ. 609 (5/2018)

 

 

 
Case 2:19-cv-01715-HB Document1 Filed 04/19/19 Page 13 of 13
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) ‘

I. (a) PLAINTIFFS
ROCHELLE, PAUL

IS 44 (Rev. 06/17)

 

DEFENDANTS
PENNRIDGE SCHOOL DISTRICT

County of Residence of First Listed Defendant Bucks
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff _Montgomery
(EXCEPT IN U.S. PLAINTIFF CASES)

(c} Attomeys (Firm Name, Address, and Telephone Number) Attorneys (Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com]

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif f
(For Diversity Cases Only) and One Box for Defendant)
| U.S. Government X 3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State I 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship of Parties in ftem ITZ) of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
Click here ft

     

IV. NATURE OF SUIT tace an “x” in One ox Only} Nature of Suit Code Descriptions.

 

      

110 Insurance PERSONAL INJURY 0 625 Drug Related Seizure ' 422 Appeal 28 USC 158 O 375 False Claims Act

   

 

 
 

 

 

 

 
             

   

i] PERSONAL INJURY
0 120 Marine ‘310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |' 423 Withdrawal "376 Qui Tam (31 USC
0 130 Miller Act , ' 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
0 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical avo Bad 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copynghts 0 430 Banks and Banking
0 151 Medicare Act * 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
Q 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans "340 Marine Injury Product New Dmg Application |0 470 Racketeer Influenced and
(Excludes Veterans) * 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY Z rune 0 480 Consumer Credit
of Veteran’s Benefits " 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards * 861 HIA (1395f) 0 490 Cabie/Sat TV
0 160 Stockholders’ Suits " 355 Motor Vehicle 0 371 Truth in Lending Act Q 862 Black Lung (923) 0 850 Securities/Commodities/
0 190 Other Contract Product Liability 0 380 Cther Personal 0 726 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act " 865 RSI (405{p)} O 891 Agricultural Acts
362 Personal Injury - Product Liability * 751 Family and Medical G 893 Environmental Matters
Medical Malpracti Leave Act O 895 Freedom of Information
ees = = ae ne f 790 Other Labor Litigation Ee 7 Act
0 210 Land Condemnation ( 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 1 894 Arbitration
O 220 Foreclosure 8 441 Voting 0 463 Alien Detainee income Security Act or Defendant} 0 899 Administrative Procedure
O 230 Rent Lease & Bjectment 0 442 Employment 0 510 Motions to Vacate Q 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land OQ 443 Housing/ Sentence 26 USC 7609 Agency Decision
Q 245 Tort Product Liability _ Accommodations 0 530 General Q 950 Constitutionality of
O 290 All Other Real Property A 445 Amer. w/Disabilities - [10 535 Death Penalty 3 State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer, w/Disabilities - 70 540 Mandamus & Other [0 463 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Bducation O $55 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (iace an “X” in One Box Only}

XI Original 2 Removed from 0 3 Remanded from 0 4 Reinstated or 5 Transferred from 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened ~ Another District Litigation - Litigation -
. (specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Doe not cite jurisdictional statutes unless diversity).
"ADA" (42U8C12101)

Brief description of cause: . .
Violations of the ADA and Pennsylvania Human Relations Act.

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: X Yes "No
Vill. RELATEDCASE(S)

insitructic 2

IF ANY Se mnsInCons GE a DOCKETNUMBER

DATE SIGNATURE OP ATHORN RECORD
4/19/201 ee
/19/2019 a
FOR OFFICE USE ONLY = Us
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
